Case 1:19-cv-09085-AT Document 17 Filed 07/20/20 Page 1 of 4
              Case 1:19-cv-09085-AT Document 17 Filed 07/20/20 Page 2 of 4



        A dispute arose when an audit of Respondent’s books and records covering March 30, 2016
through May 16, 2017, revealed that it failed to remit all required contributions to the Funds. 56.1
Stmt. ¶ 15. Petitioners initiated arbitration against Respondent for failure to make its required
contributions. Id. ¶ 16. On July 15, 2019, the arbitrator held a hearing on the matter, and on July 18,
2019, issued the Award. Id. ¶ 17; Arbitrator Op. at 1, ECF No. 13-6. The arbitrator found that
Respondent violated the CBA and ordered that Respondent pay the Funds the sum of $51,265.80,
consisting of: (1) the principal deficiency of $28,244.94; (2) interest of $5,306.93; (3) liquidated
damages of $5,648.99; (4) non-audit late payment interest of $1,509.53; (5) promotional funds of
$152.16; (6) court costs of $400; (7) attorney’s fees of $1,500; (7) the arbitrator’s fee of $500; and (8)
audit costs of $8,003.25. 56.1 Stmt. ¶ 18; Arbitrator Op. at 3. The arbitrator also ordered that interest
of 7.5% accrue on the amount of the Award from the date of the issuance of the Award. 56.1 Stmt.
¶ 19; Arbitrator Op. at 3.

                                             DISCUSSION

   I.      Legal Standard

        Arbitration awards are not self-enforcing; rather, they must “be given force and effect by being
converted to judicial orders.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104 (2d Cir. 2006). The
Federal Arbitration Act (“FAA”) provides that any party in an arbitration proceeding can apply for a
judicial decree confirming the award, and a court must grant the award unless it is vacates, modifies, or
corrects the award as prescribed by §§ 10 and 11 of the FAA. 9 U.S.C. § 9; accord Trs. of the N.Y.C.
Dist. Council of Carpenters Pension Fund v. Jessica Rose Enters. Corp., No. 15 Civ. 9040, 2016 WL
6952345, at *2 (S.D.N.Y. Nov. 28, 2016).

        Section 10 lists grounds for vacating an award, including where the award was procured
        by “corruption,” “fraud,” or “undue means,” and where the arbitrators were “guilty of
        misconduct,” or “exceeded their powers.” Under § 11, the grounds for modifying or
        correcting an award include “evident material miscalculation,” “evident material
        mistake,” and “imperfect[ions] in [a] matter of form not affecting the merits.”

Finkel v. Pomalee Elec. Co., Inc., No. 16 Civ. 4200, 2018 WL 1320689, at *6 (E.D.N.Y. Feb. 22,
2018) (Hall St. Assocs., LLC v. Mattel, Inc., 552 U.S. 576, 577 (2008) (alterations in original).

        District courts have a “narrowly limited” role when reviewing arbitration awards. Kobel Beth
Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 103 (2d Cir. 2013). The FAA
promotes great deference to arbitration panel determinations in order to achieve the goals of settling
disputes efficiently and avoiding long and costly litigation. Id. Thus, “there is no general requirement
that arbitrators explain the reasons for their award, and [] an arbitration award should be enforced,
despite a court’s disagreement with it on the merits, if there is a barely colorable justification for the
outcome reached.” Landy Michaels Realty Corp. v. Local 32B-32J, Serv. Emps. Int’l Union, 954 F.2d
794, 797 (2d Cir. 1992) (internal quotation marks and citations omitted).

        “[A] district court should treat an unanswered [] petition to confirm/vacate [an arbitration
award] as an unopposed motion for summary judgment.” D.H. Blair & Co., 462 F.3d at 110.
Summary judgment is appropriate when the record shows that there is no genuine dispute of material
fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex


                                                     2
               Case 1:19-cv-09085-AT Document 17 Filed 07/20/20 Page 3 of 4



Corp. v. Catrett, 477 U.S. 317, 322 (1986). A dispute is genuine “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986). A court must consider all evidence in the light most favorable to the non-
moving party, Overton v. N.Y. State Div. of Military & Naval Affairs, 373 F.3d 83, 89 (2d Cir. 2004),
and must “resolve all ambiguities and draw all permissible factual inferences in favor of the party
against whom summary judgment is sought,” Sec. Ins. Co. of Hartford v. Old Dominion Freight Line,
Inc., 391 F.3d 77, 83 (2d Cir. 2004). Although Respondent has not appeared in this action, the Court
must still “examin[e] the moving party’s submission to determine if it has met its burden of
demonstrating that no material issue of fact remains for trial.” D.H. Blair & Co., 462 F.3d at 110
(citation omitted).

   II.      Analysis

        Petitioners argue that they are entitled to confirmation of the Award, pre and post-judgment
interest on the Award, and attorney’s fees and costs. Petition at 8. The Court agrees.

            A. Confirmation of the Award

        Petitioners are entitled to confirmation of the Award. Petitioners have carried their burden to
demonstrate that there is no genuine dispute of material fact with respect to confirmation of the Award.
It is undisputed that Respondent failed to make the required contributions to the Funds in accordance
with the terms of the CBA, and there is substantial evidence supporting that claim. Arbitrator Op. at
1–3. It is also clear that the CBA authorized Petitioners to pursue arbitration. See CBA Art. XVI § 12.
The Award is not disputed, nor is there any evidence in the record suggesting that the Award is
incorrect. Accordingly, the Court confirms the Award. Based on an annual interest rate of 7.5%, the
total amount due to Petitioners is $55,142.34, the sum of the Award ($51,265.80), plus interest
($3,876.54).

            B. Post-judgment Interest

        “The award of post-judgment interest is mandatory on awards in civil cases as of the date
judgment is entered.” Trs. of the Local 7 Tile Indus. Welfare Fund v. Richard’s Improvement Bldg.
Inc., No. 15 Civ. 3898, 2016 WL 6110455, at *11 (E.D.N.Y. Aug. 1, 2016) (quoting Lewis v. Whelan,
99 F.3d 542, 545 (2d Cir. 1996)). Post-judgment interest is governed by the statutory rate in 28 U.S.C.
§ 1961, which states

         Interest shall be allowed on any money judgment in a civil case recovered in a district
         court. . . . Such interest shall be calculated from the date of the entry of the judgment, at
         a rate equal to the weekly average 1-year constant maturity Treasury yield, as published
         by the Board of Governors of the Federal Reserve System, for the calendar week
         preceding[] the date of the judgment.

28 U.S.C. § 1961.

        Because the Court’s confirmation of the Award is a money judgment in a civil case, Petitioners
are entitled to post-judgment interest at the statutory rate.



                                                      3
             Case 1:19-cv-09085-AT Document 17 Filed 07/20/20 Page 4 of 4



           C. Attorney’s Fees and Costs of Bringing this Petition

        In addition to the attorney’s fees and costs granted in the Award, Petitioners seek $3,415 in
attorney’s fees and $190 in costs associated with bringing this petition. 56.1 Stmt. ¶¶ 25–26.
Although attorney’s fees and costs are generally unavailable in an action brought under § 301 of the
LMRA, “[a] court may . . . exercise its inherent equitable powers to award attorney’s fees when
opposing counsel acts in bad faith.” N.Y.C. Dist. Council of Carpenters v. Gen-Cap Indus., Inc., No.
11 Civ. 8425, 2012 WL 2958265, at *5 (S.D.N.Y. July 20, 2012). In the context of a petition to
confirm an arbitration award, an award of attorney’s fees and costs is permissible where “the party
challenging the award has refused to abide by an arbitrator’s decision without justification.” First
Nat’l Supermarkets, Inc. v. Retail, Wholesale & Chain Store Food Emps. Union, Local 228, 118 F.3d
892, 898 (2d Cir. 1997) (internal quotation marks citation, and alterations omitted); accord Jessica
Rose Enters. Corp., 2016 WL 6952345, at *4–5 (awarding attorney’s fees and costs where respondent
did not comply with an arbitration award or offer a justification for non-compliance). Here,
Respondent has not satisfied the Award, nor offered any justification for its failure to do so.
Petitioners are, therefore, entitled to an award of reasonable attorney’s fees and costs.

        Petitioners seek $3,415 in attorney’s fees. 56.1 Stmt. ¶¶ 25–26. In order to support a request
for attorney’s fees, petitioners must submit “contemporaneous time records [that] specify, for each
attorney, the date, the hours expended, and the nature of the work done.” N.Y. State Ass’n for Retarded
Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983). Virginia & Ambinder, LLP (“V&A”),
Petitioners’ counsel, has submitted contemporaneous time records, which reflect 15.8 hours of work
done to draft and file the petition and motion for summary judgment. 56.1 Stmt. ¶ 22; Billing Records,
ECF No. 14-1. V&A bills $275 per hour for work done by “[p]artner” and “associate” attorneys, and
$120 per hour for work done by legal assistants. 56.1 Stmt. ¶ 23. Other courts in this district have
found similar rates to be reasonable for V&A attorneys and legal assistants. See, e.g., Trs. of N.Y.C
Dist. Council of Carpenters Pension Fund v. Baywood Concrete Corp., No. 17 Civ. 1800, 2017 WL
3207797, at *4 (S.D.N.Y. July 26, 2017) (collecting cases). Accordingly, the Court approves
Petitioners’ request for $3,415 in attorney’s fees.
        Petitioners also seek to recover $190 in costs, attributable to service and filing fees, in
connection with this case. 56.1 Stmt. ¶ 26; see also Billing Records. “Recovery of such costs is
routinely permitted.” N.Y.C. & Vicinity Dist. Council of Carpenters v. Plaza Constr. Grp., Inc., No.
16 Civ. 1115, 2016 WL 3951187, at *2 (S.D.N.Y. July 19, 2016) (collecting cases). The Court,
therefore, awards $190 to Petitioners for costs.

                                            CONCLUSION

        For the reasons stated above, the petition to confirm the Award is GRANTED. The Clerk of
Court is directed to enter judgment in the amount of $51,265.80, plus pre-judgment interest at a rate of
7.5% per annum accruing from July 18, 2019 through the date of this judgment, and post-judgment
interest at the statutory rate. The Clerk of Court is further directed to terminate the motion at ECF No.
12, and close the case.

       SO ORDERED.

Dated: July 20, 2020
       New York, New York


                                                    4
